Citation Nr: 0945648	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-34 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1955.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The Veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

In August 2009, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  The 
Veteran contends that he is entitled to TDIU on the basis 
that his service-connected disabilities of asbestosis (rated 
as 60 percent disabling) and amputation of the distal 
phalanges, index and middle fingers of the left hand (rated 
as 20 percent disabling) prevent him from securing and 
maintaining substantially gainful employment.  

The Veteran underwent a VA examination in August 2007 to 
evaluate the severity of his service-connected disabilities; 
however, the examiner did not furnish an opinion as to 
whether the Veteran's service-connected disabilities alone, 
without regard to the Veteran's other multiple medical 
problems that were noted during the examination, prevented 
the Veteran from securing and maintaining substantially 
gainful employment.  Indeed, the examiner stated that the 
Veteran had difficulty in performing sedentary employment as 
well as a physical job, but this conclusion was made 
following a brief discussion of such nonservice-connected 
disabilities as coronary artery disease and mental problems.  
Therefore, another opinion is needed to clarify the Veteran's 
employability status in light of service-connected 
disabilities.  

At his hearing, the Veteran testified that his primary VA 
physician at Beckley opined that, in relation to his 
asbestosis, he was unable to work.  The Veteran also 
indicated that he was treated at the VAMC in Salem, Virginia.  

As the evidence of record is insufficient to decide the 
claim, further evidentiary development under the duty to 
assist is needed.  38 C.F.R. § 3.159.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should obtain and associate 
with the claims file all VA records, 
relative to treatment of the Veteran's 
respiratory disability and left hand 
disability, since his VA examination in 
August 2007, from the VA Medical Centers 
in Beckley, West Virginia and Salem, 
Virginia.  

2.  Thereafter, the RO/AMC should arrange 
to have the Veteran's claims file reviewed 
by the examiner who examined the Veteran 
in August 2007, to determine whether the 
service-connected disabilities preclude 
substantial gainful employment.  In 
particular, the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the 
service-connected disabilities and (b) 
indicate whether, without consideration of 
the Veteran's advanced age and other 
disabilities, the service-connected 
disabilities together result in his 
unemployability.  If the examiner deems 
another examination is necessary in order 
to respond to the questions, the RO/AMC 
should arrange for the Veteran to appear 
for an examination.  If the previous VA 
examiner is not available, arrange for the 
Veteran to be examined by another examiner 
in order to address the questions.  The 
Veteran's file should be made available to 
the examiner.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

